Exhibit 10.6
 
Credit Guarantee Contract


Contract No.: _______________


Party A: Beijing Xingwang Shidai Tech & Trading Co., Ltd
Address: No.1 Dongpingfang Yonganli Chaoyang District Beijing, China


Party B: Beijing Orsus Xelent Tech& Trading Company
Address:
The 29th Floor, Tower B, Chaowai MEN Office Building, No.26 Chaowai Street,
Chaoyang District, Beijing, China



Part C: Zhong Hui Guarantee Corporation
Address:
Rm. 406, Tower A Huixin Plaza; No.8 Beichen East Road Andingmenwai Chaoyang
District Beijing, China.

 
In view of Party A and Party B are partners engaging in several business
operations, the Party B, as the payee for business, asks the Party A, as the
payer, to find a third party guarantor for supplying the guaranteed maximum
price for the above-mentioned accounts payable.
Party C hereby has agreed, under the entrusting of the Party A, to supply the
Party B with the guaranty with the guaranteed maximum price within 650 million
RMB. On the basis of equality, voluntariness and trustworthiness, the three
parties (Party A, Party B and Party C) have entered into this contract after
friendly negotiation, and agreed to adhere to the terms and conditions set forth
below.


Article 1. Scope of guaranty
The Party C shall offer the Party B a credit guarantee with its total sum within
650 million RMB. The scope of guaranty covers the principal debt, interest under
the main contract, default interest, liquidated damage, premium, compensation
and expenses arising from the realization of creditor’s right (including but not
limited to court expense, lawyer’s fee, business travel expenses etc.).


Article 2. The Life and Period of Guaranty
This contract is an agreement to the contracts signed on July 20, 2008 and on
March 30, 2011 on the basis of mutual negotiation and trustworthiness, and
agreed to abide by mutually.
1.
Zhong Hui Guarantee Corporation hereby agrees to extend the period of original
guaranty contract if necessary.

2. 
The above-mentioned extension shall include the guarantee obligation occurred
during the period between January 1 2009 and December 31 2010.

 
The guarantee life is determined as two years starting from the date when the
repayment for each account payable was made.
 
The guarantee period is determined as twelve months from January 1 2011 to
December 31, 2011,
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3. Guaranty type
The guaranty type is stipulated as follows: The Party C shall be liable for the
joint and several liability guarantees. In case the Party A failed to perform
its obligation at the maturity of debts, the Party B has right to ask the Party
A to repay the debt or to ask the Party C to assume its guarantee liability
within its guaranteed scope.


Article 4. Guaranty Costs
The guaranty costs amounted ________, shall be totally paid by the Party A.


Article 5. Resumption of Guaranty Liability
1. The Party A has obligation to faithfully inform the Party C of all the
matters relating to the accounts payable.
2. In case the Party A failed to make the payment to the Party B according to
the schedule, the Party B shall inform the Party C in written, while the Party C
has to pay the unpaid amounts to the Party B on behalf of the Party A within
fifteen working days upon the receiving and confirming of the notice from the
Party B.


Article 6. The Performance of Guarantee Liabilities
During the debt performance period, in case the Party A was found by the Party B
with the unambiguous evidence that it was experiencing operation deterioration,
or it has engaged in transfer of assets or withdrawal of funds for the purpose
of evading debts, or something which may lead the loan to a unsafe situation
occurs, the Party B has right to ask the Party C to make an early performance of
its guarantee liability.


Article 7. The Guarantee Liability is Irrevocable
This Guaranty Contract is irrevocable.


Article 8. Rights and Obligations of Party A
 
1、
Regularly or at any time provide the actual documents (including the materials
about the production and operation situation, funds, financial accounting,
statistics, etc.) required by the Party C. Be responsible for the authenticity,
validity and legality of documents provided.

 
2、
Consciously acknowledge the right of the Party C to investigate, know and
supervise the use of loan under this Contract regularly or at any time.

 
3、
Can not rent, sell, transfer, assign or treat its properties with other methods
without obtaining the written consent from the Party C beforehand.

 
4、
In case such occurrences as separation, merger, reorganization, alteration,
cancellation, etc. happened, the Party A shall inform the Party C in writing 30
days in advance, while the overall guaranty liabilities under this contact
should be borne by the changed organization.

 
 
 

--------------------------------------------------------------------------------

 
 
5、
Prior to the signing of this contract, the party A shall submit the Party C the
legal and valid resolution of the Party A’s board of directors (or related
authorities) on the agreeing and approving that the Party C becomes the
guarantor.

 
6、
Other obligations as stipulated.



Article 9. Other Provisions
In case the Party A and Party B shall make any changes on the accounts
receivable, the advance consent in writing earned from the Party C is needed;
otherwise the Party C has right to refuse bearing the guarantee responsibility
on the changed business.


Article 10. Liability for Breach of Contract
The three Parties shall fully abide by all the responsibilities and obligations
as stipulated in the contract. Any one of the three Parties shall be liable for
a breach of this contract by failing to perform or fully perform the obligations
under this contract, and shall indemnify the economic losses thus incurred to
the other Parties.


Article 11. Dispute Settlement
All disputes arising in the connection with this contract shall be settled
through friendly negotiation by the parties, should no settlement be reached
through negotiation, the case may be brought before the people’s court in the
place where the contract was signed.


Article 12. Supplementary Provisions
1. 
This contract shall enter into force immediately after signing and stamping by
the legal representatives or authorized agents of all the parties.

2. 
Except as otherwise provided for in the contract, any other supplements,
modifications, alternations, etc., in connection with this contract, shall be
put into an agreement after mutual negotiation among the three parties, and
which will be regarded as an integral part of this contract.

3. 
This contract shall be made in triplicate, and each party shall keep one copy
and all have the same legal effect.

4. 
This contract was signed in Beijing on August 19, 2011.

 
Note: The following page is kept for signing, no formal context.
 
 
 

--------------------------------------------------------------------------------

 